Case 1:17-cv-24103-MGC Document 262 Entered on FLSD Docket 05/06/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 17-24103-Civ-COOKE/GOODMAN

TIKD SERVICES LLC,
Plaintiff,

VS.

THE FLORIDA BAR, et al.,

Defendants.

JOINT NOTICE OF RESOLUTION REGARDING
TAXABLE COSTS, ATTORNEYS’ FEES AND EXPENSES

 

The parties hereby advise the Court that the parties have resolved their disputes
regarding taxable costs as well as any fees and other expenses without the need for Court
intervention. TIKD’s appeal of the Court’s Order of Dismissal has also been voluntarily
dismissed with prejudice. The parties ask that the Court reserve jurisdiction to enforce their

settlement if needed, but otherwise advise that this proceeding can and should be closed.

Dated: May 6, 2019.

Respectfully submitted,
Case 1:17-cv-24103-MGC Document 262 Entered on FLSD Docket 05/06/2019 Page 2 of 2

/s/ Robert J. Kuntz, Ir.

Robert J. Kuntz, Jr., Esq. (FBN 094668)
DEVINE GOODMAN & RASCO, LLP
2800 Ponce de Leon Blvd., Suite 1400
Coral Gables, Florida 33134
rkuntz@devinegoodman.com

Peter D. Kennedy (Tex. Bar No. 11296650)
David A. King (Tex. Bar No. 24083310)
Admitted Pro Hac Vice

GRAVES, DOUGHERTY, HEARON

& MOODY, P.C.

401 Congress Ave., Suite 2200

Austin, Texas 78701
pkennedy@gdhm.com

dking@gdhm.com

Counsel for TIKD Services, LLC

/s/_Kevin W. Cox

Kevin W. Cox (FBN 34020)
HOLLAND & KNIGHT LLP
kevin.cox@hklaw.com
shannon.veasey@hklaw.com
315 S. Calhoun Street, Suite 600
Tallahassee, Florida 32309
Telephone: (850) 425-5624
Facsimile: (850) 224-8832

Jerome W. Hoffman (FBN 0258830)
jerome.hoffman@hklaw.com

50 North Laura Street, Suite 3900
Jacksonville, Florida 32202
Telephone: (904) 353-2000
Facsimile: (904) 358-1872

PILLSBURY WINTHROP SHAW
PITTMAN LLP

Markenzy Lapointe (FBN 172601)
markenzy.lapointe@pillsburylaw.com
janel.diamond@pillsburylaw.com
600 Brickell Ave Ste 3100

Miami, FL 33131-3089

Telephone: (786) 913-4805
Facsimile: (786) 924-8210

Counsel for TFB Defendants
